Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 20, 21, and 31, with traverse, filed March 24, 2022 is acknowledged and has been entered. Applicant's response filed January 25, 2022 is also acknowledged and has been entered. Upon further consideration, claims 25, 26, 30, 32, and 33 have been rejoined with elected claims 20, 21, and 31 for prosecution on the merits.  Accordingly, claims 20, 21, 25, 26, and 30-33 are pending and subjected to further restriction requirement.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.

Priority
3.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant’s claims the benefit of Provisional Application Number 63/029,243 filed 05/22/2020 and Provisional Application Number 63/124,579 filed 12/11/2020. Based on the filing receipt, the effective filing date of the application is May 22, 2020 which is the filing date of Provisional Application Number 63/029,243 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 20, 21, 25, 26, and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, step a) i) is indefinite in reciting “a sample binding zone comprising a binding pad … the binding pad comprises the second molecular component” because it fails to clearly define how the second molecular component is comprised in, positioned, or structured as a component on the binding pad. Does Applicant intend for the second molecular component to be pre-mixed with the sample?
Claim 20, step a) ii) (1) is indefinite in reciting “a viral surface polypeptide or a fragment thereof” and “a cell-surface polypeptide or a fragment thereof” because it is unclear what fragment of the viral surface polypeptide or cell-surface polypeptide Applicant intends to encompass.  Does Applicant intend, “a viral surface polypeptide or a binding fragment thereof” and “a cell-surface polypeptide or a binding fragment thereof?”
Claim 20, step b) lacks antecedent basis in reciting, “one or more test zones of the test strip” because step a) does not appear to recite “one or more test zones.” 
Claim 20, step b) is also indefinite in lacking clear antecedent basis in reciting, “analyzing binding of a neutralizing antibody to one or more test zones of the test strip” because step a) i) only recites “a first test zone.” 
The term “or more” in claim 20, step b) is a relative term which renders the claim indefinite because the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 20, step b) is further vague and indefinite in reciting, “analyzing binding of a neutralizing antibody to one or more test zones of the test strip” because it fails to clearly define what component of the one or more test zones the neutralizing antibody binds to so as to allow analysis of binding of the neutralizing antibody.   
Claim 20, in the last 3 lines is ambiguous in reciting, “absence of binding” and “presence of binding” because it is unclear how the presence or absence of binding of the neutralizing antibody is differentially detected in the test zone absent a detectable signal.
Claim 25, step a) is indefinite in reciting, “RBD”, “NTD”, and “ACE2.”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 25, step a) is also indefinite in reciting “RBD and/or NTD of a viral spike protein or a fragment thereof” and “ACE2 or a fragment thereof” because it is unclear what fragment of the viral spike protein or ACE2 Applicant intends to encompass.  Does Applicant intend, “a RBD and/or NTD of a viral spike protein or a binding fragment thereof” and “ACE2 or a binding fragment thereof?”
Claim 25, step a) ii) is indefinite in reciting “a sample binding zone comprising a binding pad … the binding pad comprises the second molecular component…” because it fails to clearly define how the second molecular component is comprised in, positioned, or structured as a component on the binding pad. Does Applicant intend for the second molecular component to be pre-mixed with the sample?
Claim 25, step b) lacks antecedent basis in reciting, “one or more test zones of the test strip” because step a) does not appear to recite “one or more test zones.” 
Claim 25, step b) is also indefinite in lacking clear antecedent basis in reciting, “analyzing binding of a neutralizing antibody to one or more test zones of the test strip” because step a) i) only recites “a first test line.” 
The term “or more” in claim 25, step b) is a relative term which renders the claim indefinite because the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 25, step b) is further vague and indefinite in reciting, “analyzing binding of a neutralizing antibody to one or more test zones of the test strip” because it fails to clearly define what component of the one or more test zones the neutralizing antibody binds to so as to allow analysis of binding of the neutralizing antibody.   
Claim 25, in the last 3 lines is ambiguous in reciting, “absence of binding” and “presence of binding” because it is unclear how the presence or absence of binding of the neutralizing antibody is differentially detected in the test zone absent a detectable signal.
Claim 30, step a) is indefinite in reciting, “ACE2”, “RBD”, and “NTD.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 30, step a) is also indefinite in reciting “RBD and/or NTD of a viral spike protein or a fragment thereof” and “ACE2 or a fragment thereof” because it is unclear what fragment of the viral spike protein or ACE2 Applicant intends to encompass.  Does Applicant intend, “a RBD and/or NTD of a viral spike protein or a binding fragment thereof” and “ACE2 or a binding fragment thereof?”
Claim 30, step a) ii) is indefinite in reciting “a sample binding zone comprising a binding pad … the binding pad comprises the second molecular component…” because it fails to clearly define how the second molecular component is comprised in, positioned, or structured as a component on the binding pad. Does Applicant intend for the second molecular component to be pre-mixed with the sample?
Claim 30 is vague and indefinite in being incomplete in reciting, “a) introducing a sample from an individual to a test strip…“ as a method step for “A method of detecting the presence or absence of a neutralizing antibody…” as recited in the preamble; whereas the claimed method fails to clearly define how presence or absence of a neutralizing antibody is detected and how binding interactions in the test strip are analyzed so as to enable differential detection of the presence and absence of a neutralizing antibody as set forth in the preamble. 
Claim 31 is indefinite in reciting “an antibody or a fragment thereof” because it is unclear what fragment of the antibody Applicant intends to encompass.  Does Applicant intend, “an antibody or a binding fragment thereof?”
Claim 32 is indefinite in reciting “an antibody or a fragment thereof” because it is unclear what fragment of the antibody Applicant intends to encompass.  Does Applicant intend, “an antibody or a binding fragment thereof?”
Claim 33 is indefinite in reciting “an antibody or a fragment thereof” because it is unclear what fragment of the antibody Applicant intends to encompass.  Does Applicant intend, “an antibody or a binding fragment thereof?”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 20, 21, 25, 26, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over EPIGENTEK (SeroFlash SARS-CoV-2 Neutralizing Antibody Assay Fast Kit (May 20, 2020)) in view of Yang et al. (A rapid immunochromatographic strip for neutralizing antibodies detection of food and mouth disease virus serotype O. RSC Adv. 7: 48095-48101 (2017)) and (Li et al. (Development and clinical application of a rapid IgM-IgG combined antibody test for SARS-COV-2 Infection disease. J. Med. Virol. 92: 1518-1524 (April 13, 2020)).
EPIGENTEK discloses a method of detecting the presence or absence of a neutralizing antibody in human blood, serum, plasma, body fluid sample. The neutralizing antibody blocks (inhibits) binding of a SARS-CoV-2 spike protein receptor binding protein (RBD: first molecular component) and angiotensin-converting enzyme 2 (ACE2: a second molecular component) of a molecular binding pair (Figure 1; page 1-2). The method comprises introducing a blood sample from an individual to a sample binding zone of test strip (strip-well microplate) which comprises His-tagged (labeled) ACE2; wherein the binding zone is in direct fluid communication with a test zone (microplate well) having immobilized (pre-coated) thereto a SARS-CoV-2 spike protein RBD; and then analyzing one or more read-outs of the test strip for the presence or absence of neutralizing antibody in the blood sample. An absence of a detectable binding between the His-tagged ACE2 and the spike protein RBD in the first test zone/line indicates the presence of the neutralizing antibody in the sample; and a presence of a detectable binding between the His-tagged ACE2 and the spike protein RBD in the first test zone/line indicates the absence of the neutralizing antibody in the sample. See entire document.
	EPIGENTEK differs in failing to teach an immunochromatographic test strip in the form of lateral flow device.
	Yang et al. disclose a lateral flow immunochromatographic test strip device designed to evaluate neutralizing antibodies in serum samples of swine vaccinated with FMDV type O. Yang et al. synthesized four peptides according to FMDV type O vaccine strains which were conjugated to carrier protein for incorporation into the test strip (Abstract; Figure 1). Yang et al. specifically identified the antigenicity of the synthetic antigen in developing the test strip so as to allow rapid evaluation of the neutralizing antibodies of the FMD virus (Abstract; pp 48096-48097). 
Of note, the neutralizing antibodies that block/inhibit binding of SARS-CoV-2 spike protein RBD (i.e. first molecular component) and ACE2 (i.e. second molecular component) molecular binding pair became of specific interest only upon the availability of vaccines.  However, immunochromatographic lateral flow assay test format is conventional in the art and well-known to be the fastest and most convenient immunoassay format for point-of-care emergency use. 
Li et al. disclose a lateral flow immunochromatographic assay (LFIA) test strip which is designed to simultaneously detect IgM and IgG for use in diagnosing SARS-CoV-2 infection (Abstract; Figure 1). The test strip has a first end region in direct fluid flow communication with a second end region and comprises a first test zone having immobilized therein a molecular binding component. The test strip has a sample binding zone onto which a serum or plasma sample containing antibodies is introduced on a sample pad; and also has a binding pad (conjugation pad) which comprises a molecular binding component. Li et al. developed recombinant antigen MK201027 as a receptor binding domain of the SARS-CoV-2 Spike Protein (RBP: viral surface polypeptide) for incorporation as molecular binding component in the test strip that binds SARS-CoV-2 Spike Protein IgG antibodies present in serum sample (p. 1519: ¶2.1). The test strip further comprise one or more control test zones/lines. Li et al. teach analyzing binding between the molecular binding components immobilized on the test strip and one or more antibodies present in the sample in the one or more test zones of the test 2strip (Figure 1; p. 1520-1522). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the SARS-CoV-2 (S1) spike RBD and ACE2 receptor taught by EpiGentek into the LFIA test strip taught by Li so as to be able to detect SARS-CoV-2 neutralizing antibodies (NAbs) present in vaccinated subjects because Yang taught that NAbs in vaccinated swine for FMDV can be detected using LFIA test strips and Li designed one for diagnosis of SARS-CoV-2 infection having a recombinant SARS-CoV-2 spike RBD: MK201027 already incorporated on the test strip.  Accordingly, incorporating the SARS-CoV-2 spike RBD and ACE2 taught by EpiGentek into the LFIA test strip as taught by Li, with the knowledge that LFIAs are conventional and well-known fast and convenient POC formats, appears to encompass an obvious design choice for detecting SARS-CoV-2 Nabs.
Devices of identical structure or chemical composition, or produced by identical or substantially identical processes, cannot have mutually exclusive properties. Therefore, if the prior art teaches the structure of the device and/or chemical composition, as claimed, the properties Applicant discloses and/or claims are necessarily present.  When the USPTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01.
Under KSR case law, an "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007).  A person of ordinary skill would have good reason to pursue the known options within his or her technical grasp, within reasonable expectation of success, to try to incorporate the SARS-CoV-2 spike RBD and ACE2 taught by EpiGentek into the LFIA test strip taught by Li to create a product and method with better sensitivity and accuracy enabled for fast, easy, and convenient POC applications.

Response to Arguments
6.	Applicant’s arguments with respect to claims 20, 21, 25, 26, and 30-33 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new grounds of rejection do not rely on any of the prior rejections for any teaching or matter specifically challenged in the arguments.

7.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 6, 2022